Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01277-CV
____________
 
BOWEN,
MICLETTE & BRITT, INC., Appellant
 
V.
 
THOMAS
R. GODING, Appellee
 

 
On Appeal from the 152nd District Court
Harris
County, Texas
Trial Court Cause No. 02-34998
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 25, 2002.
On December 9, 2002, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).